PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/796,512
Filing Date: 7/10/2015
Appellant(s): Haldenby et al




__________________
Maitry Patel 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In particular, and respect to Claim 1 the Appellant argued were all focus that claims overcome 101 that claims are not an abstract idea and they are “significantly more” 
The Examiner refutes the argument made by the Appellant and draws the attention to the final office action dated 1/19/2021 which states: 
“The primary independent claim recites the limitations of processing payments through a secondary account which is funded by a primary account including “receiving, monitor, extract, transmit, receive, modify and transmit a second request that includes the modified payment information”.
This is sufficient and clear evidence that these claims are directed to an abstract idea.  To say the office has not provided actual limitation when there are the quoted limitation of “receiving, monitor, extract, transmit, receive, modify and transmit a second request that includes the modified payment information” are factually inaccurate.  In addition, the examiner has viewed every limitation in the claims.  The examiner has evaluated all of the claim including the highlighted portion of page 16-17 in the appeal brief on 11/26/2021.  Just having “input date” or “modify the payment information” is not sufficient to overcome this claim clearly being an abstract idea that must undergo the full 101 analysis.  
The appellant argued significantly more but did not quote anything from claims as to what was the significantly more aspect.  The examiner does not believe there is anything in the claims that are significantly more that overcome the 101 rejection.  The examiner has evaluated all of the claim including the highlighted portion of page 16-17 in the appeal brief on 11/26/2021 and remains firm that there is nothing that is significantly more that overcomes 101.  


The rejection is maintained. 
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.